I concur in the view that there was evidence tending to show negligence in the conduct of defendant. This occurrence was plainly within the realm of reasonable prevision. Certainly, that was so of the collision between the automobile and the pole carrying the high voltage transmission lines; and, such being the case, it was a question for the determinators of the facts whether the extension of the lightning rod — a conductor of electricity — down the road side of the pole, where contact with the colliding vehicle was probable if not inevitable, constituted the exercise of due care in the handling of this highly dangerous instrumentality.
But neither the trial theory nor the instructions of the learned trial judge took into account the lightning rod as a material factor in the appraisement of defendant's conduct. The jury were instructed, and in this I think there was prejudicial error, that the determinative was the time intervening between the closings of the circuit breaker, and the consequent re-energizing of the wires, after it had automatically opened due to the line fault ensuing from the collision — with promptness as the standard of care. The trial judge charged that the proofs conclusively established that it was the "generally adopted practice of the companies to close the circuit breaker at least twice before opening the circuit and killing the wires indefinitely," and therefore the jury were "not justified in concluding that the defendant was negligent merely because the circuit breaker was twice closed." He continued: "I am submitting to you at this trial for determination not whether the defendant company was negligent in twice closing its circuit breaker, but I am submitting to you for determination the intervals of time between the manual closing of the circuit *Page 372 
breaker after it had automatically opened. The accepted practice of such companies in this particular has also been stated. There is some evidence from which it might be inferred that the closing of the circuit breaker in the present case was not in accordance with the accepted practice in respect to the interval of time between the first opening and its first closing, or its second opening and second closing. Therefore, how much time elapsed, either between the first opening of the circuit breaker and its first closing, or between the second opening of the circuit breaker and its second closing?" As regards the intervening time, he stated the point to be, "was the manual operation of the circuit breaker in accordance with accepted practice? * * * The basic question is, was the defendant, in the light of all the known conditions and circumstances, negligent in the manner in which it controlled its current, by the manual operation of the circuit breaker at the intervals of time at which you ultimately determined the circuit breaker was manually operated?" Then followed the instruction that delay of "several minutes" in effecting the reclosure of the circuit breaker, if it were found to be the fact, would furnish a substantial basis for an inference of negligence.
Thus there was injected into the case in the final stage, to the substantial prejudice of appellant, an issue not raised by the pleadings or introduced by consent during the presentation of the evidence. And, considered in the light of the proofs adduced, the test thus laid down was illusory. There was an utter lack of basis in the evidence for a finding that the time factor was in any sense a contributing cause of the infant respondent's injuries. Departure from the standard practice in this respect — and I find little of substance in the proofs as to what the practice was — was not the proximate cause of her hurts. The vehicle, jammed as it was against the lightning rod, served as a conductor of the electric current; and the time intervening between the openings and closings of the circuit breaker played no part, so far as the evidence discloses, in the infliction of the burns suffered by the infant passenger. Compare Migliaccio
v. Public Service Railway *Page 373 Co., 101 N.J.L. 496; affirmed, 102 Id. 442. Concededly, the current was automatically cut off by the opening of the circuit breaker; the closings re-energized the lines. It follows that the judgment cannot be sustained on the theory thus propounded. It suffices to add that the propriety of the particular instruction was raised by an appropriate exception.
For these reasons, I vote to reverse. In this view, it is unnecessary to consider the other questions raised and argued.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, BODINE, DONGES, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 13.
For reversal — HEHER, J. 1.